Case 4:20-cr-00269-Y Document 15 Filed 10/27/20                                        Page 1 of 1 PageID 35




       NlTED HTE ' OF . 1 .RI A

      V.                                                        RIMI Al. NO. 4:-0• r-~ 9.y

      ER.I PRES OTT KA

                 \\ 'Al\ "ER OF ARRAIGNMEN T AND ENT RY OF NOT GUIL T\ 1 PLEA

               Purs       tt.oF d.R.Crim.P. IO{b).th .abov , named d tend:mtwniv~. the 1ig)11tob pr     nt

      JI'   :umignm m.       The d fen:dant affim     having r~ eived a copy or the indi .tm nt in tile

       abo\'••c:iplionoo.       ,and r "; wingth indicm1 mwithcounsel. Th d t' ndanta kt o~ ledge . and

       wid n:md         th " n ral narureof"tile chnrg again t the defendant.

                                                                                     th rightto b pr . nt




                                                                Dnt :
                                                                         /0 ,_Z'i-                  - 2-0

                                                                Date:    lo/2,7/?oZP
                                                       ORDER

                 Tite     ourt find th t the for.!going Wai   r of Armi gnm m and Entry of Not Guilt , Plea
           complie with F d. R. nm. P. I Cb)and h rcby enters a plea of NOT GUILT as I           nch ount
            h..rged:la .in t def nd m.

                  \ccept d by th      ourt on this27th
                                                  _ day of _ October
                                                             ___     _ _ __          , _o o.


                                                         JEFFRE L. CURETON
                                                         UNITED TA TES MA ISTRATE J D 1E
